                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                                  Case No. 19-122 MJ

SAMUEL ROBERT GILPIN,

       Defendant.

            UNOPPOSED MOTION TO DETERMINE MENTAL COMPETENCY

       COMES NOW, Defendant, Samuel Robert Gilpin, by and through undersigned counsel,

Assistant Federal Public Defender, André C. Poissant, and hereby moves the Court, pursuant to

18 U.S.C. § 4241, for an Order requiring a psychological evaluation of Mr. Gilpin, to determine

if he is competent to proceed in this case, and in support of this motion counsel would

respectfully show the Court the following:

       1.      Mr. Gilpin is charged by criminal complaint of violating Title 18 U.S.C. §844(e):

               Malicious Threat to Injure by Fire or Explosive. Mr. Gilpin has been detained in

               this matter and is located at the Doña Ana County Detention Center in Las Cruces,

               New Mexico.

       2.      Counsel has become aware of circumstances which give rise to a reasonable

               concern about Mr. Gilpin’s competency to stand trial and to assist counsel in his

               defense. 18 U.S.C. § 4241(a). In order to ensure that the case against Mr. Gilpin

               meets minimum constitutional requirements, and to ensure that Mr. Gilpin


                                                1
              receives due process and effective assistance of counsel, counsel believes Mr.

              Gilpin should be evaluated by a psychological professional and requests that the

              Court so order an evaluation. Mr. Gilpin speaks English.

       3.     Pursuant to 18 U.S.C. § 4241(b), counsel requests that a report be filed with the

              Court on this issue pursuant to the provisions of 18 U.S.C. § 4247(b) and (c).

       4.     No hearings are currently scheduled in this matter.

       5.     Undersigned counsel has conferred with Assistant United States Attorney Marisa

              A. Ong concerning this motion. Ms. Ong concurs in the motion for evaluation. A

              proposed form of order granting this motion is attached for the Court’s

              convenience.

       WHEREFORE, Sanuel Robert Gilpin, Defendant, respectfully prays the Court enter an

Order requiring that he be evaluated for competency to proceed herein.


                                            Respectfully submitted,

                                            FEDERAL PUBLIC DEFENDER
                                            506 S. Main St., Suite 400
                                            Las Cruces, NM 88001
                                            (575) 527-6930

                                            filed electronically on February 12, 2019
                                            /s/ André C. Poissant
                                            Assistant Federal Public Defender
                                            Las Cruces Office




                                               2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of this motion to:
Marisa A. Ong, Assistant U.S. Attorney.

                                              filed electronically on February 12, 2019
                                              /s/ André C. Poissant
                                              Assistant Federal Public Defender
                                              Las Cruces Office




                                                 3
